UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7048



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REGINALD CLAUDIUS GRAYSON, a/k/a Doobie,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-99-530, CA-02-1926)


Submitted:   November 6, 2003          Decided:     November 18, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Claudius Grayson, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Reginald Claudius Grayson seeks to appeal the district court’s

order denying his request for a certificate of appealability under

28 U.S.C. § 2253 (2000).      Grayson previously appealed the district

court’s denial of his motion for relief under 28 U.S.C. § 2255

(2000), and in that appeal we concluded that no certificate of

appealability was warranted.      Accordingly, we dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2